DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz (Reg. No. 63406) on 02/16/2022.
The application has been amended as follows: 
Claim 15 (Currently Amended) A non-transitory computer-readable recording medium having recorded thereon a program for performing a method of operating a vehicle, the method comprising: receiving a sound signal through a microphone; determining a first filter set value matching characteristics of the received sound signal using a sound source table including correspondence relationships among boarding items, virtual sound items and filter set values, the sound source table being stored in a memory; and 
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to disclose a specific vehicle comprising: 
	a memory configured to store a sound source table including correspondence relationships among boarding items, virtual sound items and filter set values; and 
	a processor configured to receive a sound signal through a microphone, determine a first filter set value matching characteristics of the received sound signal using the sound source table, and control output sound according to the determined first filter set value.
	Furthermore, the above limitations in combination with the rest of the claim recited limitations cause the claim distinguished from prior art.
Regarding independent claims 8 and 15: these claims recite the corresponding method and the corresponding non-transitory computer-readable recording medium of the vehicle in claim 1. Therefore, they are allowed under the same reasons that applied to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobayashi et al. (US 20070234879 A1)
Kaminuma (US 20030065513 A1)
Honji et al. (US 20080192954 A1)
Sawashi et al. (US 20070263880 A1)
Asada (US 7933421 B2)
Emborg et al. (US 6845162 B1)
Torres et al. (US 20160379618 A1)
Ise (US 20090169028 A1)
Itou et al. (US 20100027805 A1)
Soulorde (US 20080232603 A1)
KnicKrehm et al. (US 8396226 B2)
Usher et al. (US 20140010380 A1)
Asada (US 20050244012 A1)
Hashimoto et al. (US 20040240676 A1)
Christoph (US 20160142852 A1)
Katayama et al. (US 20150237446 A1)
Pedersen (US 20130101137 A1)
Kim et al. (US 20210380055 A1)
Terashima et al. (US 20170330549 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654